Exhibit 10.1

RESTATED PURCHASE AND SALE AGREEMENT

This restated purchase and sale agreement is made as of this 24th day of May,
2013.

1. PARTIES: Sycamore Networks, Inc., of 220 Mill Road, Chelmsford, Massachusetts
01824, hereinafter called the Seller, agrees to sell and Tyngsborough Commons,
LLC (or such other entity to be established by the undersigned Walter K.
Eriksen, Jr., James Patierno, and Princeton Development, LLC), hereinafter
called the Buyer or Purchaser, or its nominee, agrees to buy, upon the terms
hereinafter set forth, the following described premises.

2. DESCRIPTION OF PREMISES: That certain parcel of land, consisting of 102.3
acres, more or less, located off of Westford Road, Tyngsborough, Massachusetts
and shown as Lots 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and Green Space
A on a plan of land entitled “Definitive Plan, Vesper Executive Park Subdivision
of Land in Tyngsboro, Mass.” Dated December 11, 1987, revised March 1, 1988,
prepared by Dana F. Perkins & Assoc., Inc. and recorded with the Middlesex North
District Registry of Deeds in Plan Book 166, Plan 53, being the land described
in a deed recorded with the Middlesex North Registry of Deeds at Book 11142,
Page 333, together with the improvements thereon and al easements, appurtenances
and rights in and to Potash Road, including the right to pass and re-pass and
use Potash Road as roads and ways are used in the Town of Tyngsboro, but
excluding Parcel A on a plan entitled “Subdivision Plan of Land, 26A Westford
Road, Tyngsboro, MA,” dated November 6, 2008, last revised April 3, 2009,
prepared by Dana F. Perkins, Inc. and recorded with the Middlesex North District
Registry of Deeds in Plan Book 228, Plan 129 (hereinafter the “premises”).

3. TITLE DEED. Said premises are to be conveyed by a good and sufficient
quitclaim deed (the “Deed”) running to the Buyer, or to a nominee designated by
the Buyer by written notice to the Seller at least 7 days before the deed is to
be delivered as provided herein, provided that any such nominee shall be an
entity in which Buyer maintains a controlling equity interest, and said deed
shall convey a good and clear record and marketable title thereto, free from
encumbrances, except:

 

  (a) Provisions of existing building and zoning laws;

 

  (b) Such taxes for the then current year as are not due and payable on the
date of the delivery of such deed;

 

  (c) Any liens for municipal betterments assessed after the date of this
agreement;

 

  (d) Easements, restrictions and reservations of record, if any, so long as
they do not materially interfere with the proposed use of the premises for the
development of a solar field, residential, commercial and industrial uses as set
forth in the MEPA permitting materials (EEA Number 14592).

4. PLANS: If said deed refers to a plan necessary to be recorded therewith, the
Seller shall deliver such plan with the deed in form adequate for recording.

5. Intentionally omitted.



--------------------------------------------------------------------------------

6. PURCHASE PRICE: The agreed purchase price for said premises is THREE MILLION
FIVE HUNDRED THOUSAND and 00/100 U.S. DOLLARS ($3,500,000.00) of which:

 

$ 125,000.00      

has been paid to the Seller as non-refundable deposits to be credited to the
purchase price at closing; and

$ 3,375,000.00      

is to be paid at the delivery of the deed by wire transfer to Seller’s bank
account, certified check or bank check. Funds to be released upon the recording
of the Deed promptly after the closing.

$ 3,500,000.00      

Total

 

 

    

ALL DEPOSITS PAID HEREUNDER SHALL BE NON-REFUNDABLE AND CREDITED TOWARDS THE
PURCHASE PRICE EXCEPT AS SPECIFICALLY SET FORTH TO THE CONTRARY IN THIS
AGREEMENT.

7. TIME FOR PERFORMANCE. DELIVERY OF DEED. Title shall be conveyed on or before
August 30, 2013, subject to the provisions below; provided, however the time for
closing may be set at an earlier date if both the Buyer and Seller so elect in a
mutually executed written instrument. In the event the Buyer is unable to close
on or before August 30, 2013, the Buyer may pay an additional deposit in the
amount of $100,000.00 whereupon Sycamore agrees that the Closing date shall be
extended to the first business day forty-five (45) days later. If the Closing
does not take place within the forty-five (45) day period following August 30,
2013, Seller may, in its sole and absolute discretion, elect to terminate this
Agreement by giving written notice to the Buyer at which time all obligations of
the parties shall cease and this Agreement shall be deemed void and without
recourse to the parties hereto and Seller shall be entitled to retain the full
amount of the funds deposited hereunder unless the Parties shall negotiate a
further extension of the Closing Date upon similar terms as set forth herein.
The closing shall take place at the Buyer’s counsel’s office unless otherwise
agreed upon in writing. It is agreed that time is of the essence of this
agreement.

8. POSSESSION AND CONDITIONS OF PREMISES. Full possession of said premises free
of all tenants and occupants, except as herein provided, is to be delivered at
the time of the delivery of the Deed, said premises to be then (a) in the same
condition as they now are, reasonable use and wear thereof excepted, and (b) not
in material violation of any building and zoning laws; and (c) in compliance
with the material provisions of any instrument referred to herein.

9. EXTENSION TO PERFECT TITLE OR MAKE PREMISES CONFORM. If the Seller shall be
unable to give title or to make conveyance, or to deliver possession of the
premises, all as herein stipulated, or if at the time of delivery of the Deed
the premises do not conform with the provisions thereof, then the Seller shall
use reasonable efforts to remove any defects in title, or to deliver possession
as provided herein, or to make the premises conform to the provisions hereof, as
the case may be, in which event the time for performance hereof shall be
extended for a period of up to thirty (30) days; provided, however, that Seller
shall not be obligated to spend more than $10,000 to cure any such defects,
exclusive of voluntary liens.

 

2



--------------------------------------------------------------------------------

10. FAILURE TO PERFECT TITLE OR MAKE PREMISES CONFORM, ETC. If at the expiration
of the extended time, the Seller has failed to remove any defects in title,
deliver possession, or make the premises conform, then any payments made under
this agreement shall be forthwith refunded to the Buyer and all other
obligations of all parties hereto shall cease, and this agreement shall be void
without recourse to the parties hereto.

11. BUYER’S ELECTION TO ACCEPT TITLE. The Buyer shall have the election, at
either the original or any extended time for performance, to accept such title
as the Seller can deliver to the said premises in their then condition and to
pay therefor the purchase price without deduction, in which case the Seller
shall convey such title.

12. ACCEPTANCE OF DEED. The acceptance and recording of a deed by the Buyer or
nominee, as the case may be, shall be deemed to be a full performance and
discharge of every agreement and obligation herein contained or expressed,
except such as are, by the terms hereof, to be performed after the delivery of
said deed except instruments, such as discharges from institutional lenders,
which are customarily recorded within a reasonable time after closing, in
accordance with the Massachusetts Real Estate Bar Association standards.

13. USE OF MONEY AND CLEAR TITLE. To enable the Seller to make conveyance as
herein provided, the Seller may, at the time of delivery of the deed, use all
the purchase money or any portion thereof to clear the title of any or all
encumbrances or interests, provided that all instruments so procured are
recorded simultaneously with the delivery of said deed, or that the usual and
customary arrangements are made for the securing and recording of such
instruments.

14. ADJUSTMENTS. Taxes, if any, for the then current fiscal year shall be
apportioned as of the day of performance of this agreement and the net amount
thereof shall be added to or deducted from, as the case may be, the purchase
price payable by the Buyer at the time of delivery of the deed.

15. ADJUSTMENTS OR UNASSESSED AND ABATED TAXES. If the amount of said taxes is
not known at the time of the delivery of the deed, they shall be apportioned on
the basis of the taxes assessed for the preceding year, with a reapportionment
as soon as the new tax rate and valuation can be ascertained; and, if the taxes
which are to be apportioned shall thereafter be reduced by abatement, the amount
of such abatement, less the reasonable cost of obtaining the same, shall be
apportioned between the parties, provided that neither party shall be obligated
to institute or prosecute proceedings for an abatement unless herein otherwise
agreed.

16. BROKER. The parties warrant and represent that no broker is involved
directly or indirectly in the transaction contemplated hereunder and the parties
agree to indemnify and hold the other harmless from the claim of any such broker
claiming a relationship with the indemnifying party and demanding the payment of
a broker fee or commission. The provisions of this paragraph shall survive the
delivery of the deed.

 

3



--------------------------------------------------------------------------------

17. BUYER’S DEFAULT DAMAGES. If the Buyer shall fail to fulfill the Buyer’s
agreements herein, all deposits made hereunder by the Buyer shall be retained by
Seller as liquidated damages, as Seller’s sole and exclusive remedy at law, in
equity or otherwise. The Buyer and Seller agree that in the event of default by
the Buyer the amount of damages suffered by the Seller will not be easy to
ascertain with certainty and, therefore, Buyer and Seller agree that the amount
of the Buyer’s deposit represents a reasonable estimate of the damages likely to
be suffered regardless of any future sale of the property.

19. LIABILITY OF TRUSTEE, BENEFICIARY, ETC. If the Seller or Buyer executes this
agreement in a representative or fiduciary capacity, only the entity represented
shall be bound, and neither the Seller or Buyer so executing, nor any
shareholder or beneficiary or any trust, shall be personally liable for any
obligation, express or implied, hereunder.

20. SELLER’S REPRESENTATIONS: Seller hereby covenants, as of the date hereof and
at the time of the closing, the following, each of which shall constitute and be
determined as a condition of this Agreement:

 

  (a) Seller is the Owner of the premises, and is and shall be duly authorized
to enter in this Agreement and bind their entity to the terms of the same and
shall have approved such sale and waived any rights relating thereto and at the
time of closing written evidence of such authority and power shall be presented
and delivered to Buyer.

 

  (b) Seller represents and warrants that the premises shall be free and clear
of leases and tenancies; provided, however, that Buyer acknowledges that Seller
has disclosed to Buyer that there are existing minor encroachments by various
abutters to the Premises that were disclosed by Buyer’s survey of the Premises
conducted during the Due Diligence Period. . Seller shall have no obligation to
remove or otherwise cure such encroachments.

 

  (c) Seller has no knowledge or knows of any circumstances, transactions or
occurrences which would give rise to any liabilities, contingent or otherwise,
relating to the premises that would be imposed on Buyer by third person(s),
except as set forth in documents recorded in the chain of title to the premises
or as specifically stated herein, including all local, state and federal permits
and approvals, a certificate on the Buyer’s Final Environmental Impact Report
for MEPA Project No. 14592 and approvals to provide municipal sewer service
connections to the Premises necessary to develop the Premises.

(d) Seller shall notify any and all such contractors at request of Buyer to
cease any further delivery of supplies or performance of services except on the
written direction of Buyer, so Buyer shall have no responsibility for continuing
services. Buyer shall have the option of maintaining or assuming such contracts
but shall have no obligation to do so.

 

  (e)

That,except as otherwise referred to or disclosed in this Agreement, the
property and all assets are free from any and all liens or encumbrances and

 

4



--------------------------------------------------------------------------------

  that there are not any actions pending or, to Seller’s knowledge, contemplated
which would render the Buyer subject to any liability, or cause the Buyer to
lose possession of the same due to seizure or forfeiture by any federal, state
or local bureau, department or agency.

21. STORAGE TANKS: Seller represents and warrants to Buyer that to the best of
Seller’s knowledge there are no underground storage tanks on the premises.

22. HAZARDOUS WASTE: Seller warrants and represents that Seller has never stored
oil or any hazardous substances on the premises other than in the ordinary cause
of business and in full compliance with all applicable laws, and that it has
never disposed of any oil or hazardous substances on the premises and that
Seller is not aware of the generation, storage or disposal of such substances on
the premises by anyone else. For purposes of this paragraph, “hazardous
substances” shall be defined as set forth in the Comprehensive Environmental
Response and Compensation Liability Act of 1980, as amended, 42 USC §9601, et
seq. and regulations promulgated thereunder. This paragraph shall survive
delivery of the deed hereunder.

23. TITLE V INSPECTION: Seller warrants and represents that the premises are not
served by a subsurface sewerage disposal system.

24. CONSTRUCTION OF AGREEMENT. This instrument, executed in multiple
counterparts, is to be construed as a Massachusetts contract, is to take effect
as a sealed instrument, sets forth the entire contract between the parties, is
binding upon and enures to the benefit of the parties hereto and their
respective heirs, devisees, executors, administrators, successors and assigns,
and may be canceled, modified or amended only by written instrument executed by
both the Seller and the Buyer. If two (2) or more persons are named herein as
Buyer or Seller their obligations hereunder shall be joint and several. The
captions in this agreement are used only as a matter of convenience and are not
to be considered a part of this agreement or to be used in determining the
intent of the parties to it.

25. DILIGENCE OBLIGATIONS. The Buyer further agrees to continue to diligently
pursue all permits and approvals and agrees as follows:

On or before May 30, 2013, the Buyer or its agents shall: (i) Submit a Notice of
Intent to the Tyngsborough Conservation Commission for the “Tyngsborough
Commons” component of the proposed project (with a copy to be provided to the
Seller); (ii) Submit a Sewer Extension Permit application to the Town of
Tyngsborough (with a copy to be provided to the Seller), (iii) Submit an
application for state highway access to the Department of Transportation for
installing the sewer extension line (with a copy to be provided to the Seller);
and, (iv) Submit a Sewer Extension Permit application to DEP (with a copy to be
provided to the Seller); and,

Buyer shall also submit an application for state highway access to the
Department of Transportation for the Solar Field component of the proposed
project by May 30, 2013 (with a copy to be provided to the Seller).

 

5



--------------------------------------------------------------------------------

Buyer shall submit proof of the estimated $30,000.00 to $50,000.00 payment to
National Grid in connection projected impacts on the National Grid electric
system as determined by the interconnection study by national Grid for the
proposed Solar Field and the resulting electricity from the same.

The provisions hereof this Section 24 are not intended to waive any circumstance
or the occurrence of any event taking place after the date of this Agreement
with regard to the premises. In that regard, Seller shall continue to remain
solely responsible for any circumstances or for the occurrence of any event
arising after the Due Diligence Period and prior to the closing such that Seller
shall be required to cure such items at Seller’s sole cost and expense, prior to
closing, excepting only for circumstances or events caused by Buyer; failing
which, Buyer shall be entitled to terminate this Agreement upon five
(5) business days advanced written notice to Seller, with all deposits to be
returned to Buyer.

26. ACCESS. Buyer and Buyer’s agents shall have reasonable access to the
premises throughout the term of this Agreement, during normal business hours,
provided such access does not materially interfere with Seller’s use or
occupancy of the premises. Buyer and Buyer’s agents shall have the right to
conduct any tests, drilling, exploratory excavation, surveys or other
investigation of the premises as the Buyer may determine necessary, in order to
conduct due diligence; provided, however, that following all such work, the
party entering upon the premises will restore the premises to the same condition
as they were in prior to the start of such work. Buyer hereby agrees to
indemnify, defend, and hold harmless Seller from and against any and all claims,
liabilities or penalties on account of or based upon any injury to any person or
loss of or damage to any property arising out of or in connection with Buyer’s
entry onto the Premises for the performance of its due diligence investigations
(except if the injury, loss or damage is directly attributable to (i) an
existing condition or (ii) some negligent act or omission of Seller). The
indemnity and insurance provisions of this paragraph shall survive the delivery
of the deed or earlier termination of this Agreement.

27. NOTICES; FACSIMILES. All notices and correspondence with regard to this
agreement shall be sent by facsimile (with confirmed receipt), mailed by
registered or certified mail, return receipt requested, with all charges
prepaid, or hand delivered, addressed as follows:

If to Buyer, to:

Scott J. Eriksen, Esq.

Perkins & Anctil, P.C.

6 Lyberty Way, Suite 201

Westford, MA 01886

Jeffrey M. Brown

General Counsel

Princeton Properties Mng. Inc.

1115 Westford Street

Lowell, MA 01851

(978) 458-8700

 

6



--------------------------------------------------------------------------------

If to Seller, to:

Alan R. Cormier

At the address set forth in Paragraph 1.

Facsimiles of signatures shall be deemed originals for purposes of the execution
of this agreement and any modification, extension or notice hereunder, provided
the sender shall undertake promptly to deposit the original(s) thereof with the
United States Postal Service, first class mail, postage prepaid, addressed to
the recipient at the address(es) required above.

28. CONVEYANCING STANDARDS. Any dispute as to any title issue or conveyancing
practice remaining unresolved at the scheduled time for performance under this
Agreement shall be resolved in accordance with applicable Standards or Practices
of the Real Estate Bar Association, formerly known as the Massachusetts
Conveyancers Association, to the extent applicable.

29. INSURANCE AND RISK OF LOSS. Until the delivery and recording of the deed,
Seller shall maintain fire and extended coverage insurance on the premises in an
amount equal to the amount of existing coverage, if any, and the risk of loss
shall remain with the Seller.

30. MARKETING. Buyer may, at Buyer’s sole cost and expense, at any time and from
time to time during the term of this Agreement, actively market and advertise
the premises, or any portion or subdivision thereof, for sale or lease by the
Buyer. In accordance with any such marketing, the Buyer may erect signs on the
premises, place advertisements and retain the services of a real estate broker.
Any marketing, brokerage, or other agreement entered in by Buyer shall clearly
state that Buyer is not the owner of the Premises and that Seller shall not have
any obligation under any such agreement in the event the closing contemplated
hereunder does not occur for any reason, even if all or a portion of the
Premises is subsequently sold or leased to a party introduced to the Premises by
a part to any such agreement. Buyer hereby agrees to indemnify, defend, and hold
harmless Seller from and against any and all claims, liabilities or penalties on
account of or based upon any such agreement, and the foregoing agreement to
indemnify shall survive the delivery of the deed or earlier termination of this
Agreement.

31. ADJUSTMENTS. If any errors or omissions are found to have occurred in any
calculations or figures used in the statement signed by the parties (or would
have been included if not for any such error or omission) and notice hereof is
given within two months of the date of delivery of the deed to the party to be
charged, then such party agrees promptly to make a payment to correct the error
or omission.

32. SURVIVAL. Any obligations which, by their terms, are intended to survive the
closing and the delivery and recording of the deed, shall so survive.

33. ENTIRE AGREEMENT. The purpose of this agreement is to restate and affirm the
terms of that certain agreement dated October 29, 2009, between Sycamore
Networks Real Estate, LLC, as Seller, and Walter K. Eriksen, Jr. and James
Patierno, as Buyers, as previously amended. The terms of this agreement
supersede all prior agreements and other understandings between the parties and
represent the complete and full agreement of the parties hereto except modified
or altered by written instrument signed by all parties hereto.

[Signatures appear on the following page(s)]

 

7



--------------------------------------------------------------------------------

Executed as a sealed instrument this 24th day of May, 2013.

 

SYCAMORE NETWORKS, INC. - Seller     TYNGSBOROUGH COMMONS, LLC - Buyer BY:  

/s/ Alan R. Cormier

    BY:  

/s/ Walter K. Eriksen, Jr.

        Walter K. Eriksen, Jr.       BY:  

/s/ James Patierno

        James Patierno      

/s/ Jeffrey M. Brown, General Counsel

      Princeton Development LLC       BY: Princeton MGR Inc., its Manager      
BY:  

Jeffrey M. Brown

      TITLE: General Counsel       As duly authorized and not individually

 

8